Citation Nr: 1520074	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-05 412	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back condition to include degenerative disc disease and spondylosis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Reno, Nevada RO has assumed the role of agency of original jurisdiction.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1997 to June 2003.

2.	On July 24, 2012 and September 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a low back condition to include lumbar spine degenerative disc disease and spondylosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the Veteran's July 2012 Board hearing and a correspondence received in September 2012, the Veteran indicated that he did not wish to pursue his claim of service connection for a low back condition to include lumbar spine degenerative disc disease and spondylosis.  The Board finds that the Veteran effectively withdrew his appeal in July and September 2012, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a low back condition to include degenerative disc disease and spondylosis is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


